     Case 3:18-cv-01208-CAB-AHG Document 76 Filed 03/24/20 PageID.1177 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    CAREY CAMP, Individually and on                      Case No.: 18-CV-1208-CAB-AHG
      behalf of all others similarly situated,
12
                                         Plaintiffs,       ORDER GRANTING JOINT
13                                                         MOTION MODIFYING SCHEDULE
      v.                                                   RE SECOND AMENDED
14
                                                           COMPLAINT
      QUALCOMM INCORPORATED et al.,
15
                                      Defendants.          [Doc. No. 74]
16
17
18          This matter comes before the Court on the parties’ Joint Motion for Order Modifying
19    Schedule for Filing and Setting Schedule for Responding to Second Amended Complaint.
20    Having considered the parties’ Joint Motion and good cause appearing therefor:
21          The Court GRANTS the parties’ Joint Motion and ORDERS the following:
22          1. Plaintiffs will file a Second Amended Complaint on or before May 11, 2020;
23          2. Defendants will answer or otherwise respond to the Second Amended complaint
24          on or before June 25, 2020;
25          3. If Defendants move to dismiss the Second Amended Complaint, then Plaintiffs
26          will file and serve their opposition (and any related pleadings) on or before August
27          10, 2020;
28

                                                       1
                                                                              18-CV-1208-CAB-AHG
     Case 3:18-cv-01208-CAB-AHG Document 76 Filed 03/24/20 PageID.1178 Page 2 of 2



 1          4. Defendants will file and serve their reply in support of their motion(s) to dismiss
 2          (and any related pleadings) on or before September 9, 2020; and
 3          5. Per Chambers Rules, no oral argument unless separately ordered by the Court.
 4          IT IS SO ORDERED.
 5    Dated: March 24, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                               18-CV-1208-CAB-AHG
